Citation Nr: 1213988	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine and herniated discs at L3/L4 and L5/ S1. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for right knee arthritis.  

4. Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1976 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In June 2010, the Veteran withdrew from the appeal the claim of service connection for hypertension.  In November 2011 on the record at a hearing before the Board, the Veteran withdrew from the appeal the claims of service connection for a left thumb disability and for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

In November 2011, the Veteran testified that he had been awarded Social Security disability since 2008 for his back disability and for a psychiatric disorder.  The file does not contain records of the Social Security Administration. 



The Veteran also testified that he first received treatment for his knees, lumbar spine, and psychiatric disorder in the early 1990s at the VA medical center in Huntington.  The VA records associated with the file begin in 2007.  

The Veteran has been diagnosed with major depression.  The Veteran testified that his psychiatric disorder was due to an altercation in service when he was attacked by a group of individuals who used racial slurs.  The personnel records show that the Veteran was in an altercation on March 25, 1979, in which he hit another soldier with a bottle and ash tray.  The Veteran testified that the Military Police were called and a report was filed.  Investigative documents pertaining to this incident are not of record. 

The Veteran was afforded a VA examination in July 2008 for his lumbar spine disability, but the examination was not based on the complete record. 

Under the above circumstances, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).   

2.  Request records from the VA medical center in Huntington from the late 1990s to 2007.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).




3.  Request service personnel records, including any criminal investigative reports, pertaining to an altercation on March 25, 1979.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Afford the Veteran a VA orthopedic examination to determine:

Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the current degenerative disc disease of the lumbar spine is at least as likely as not related to the documented in-service complaints of back pain in June and July 1979 and April 1980.  

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential causes or factors, and, if so, please identify the other potential causes or factors, and the in-service events are not more likely than any other to cause the current degenerative disc disease and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the examiner for review.


5.  If additional evidence is obtained regarding the claim of service connection for a psychiatric disorder, including posttraumatic stress disorder and depression, determine whether a VA medical examination or VA medical opinion, under the duty to assist is needed and, if so, develop the claim accordingly. 

6.  On completion of the additional development, the claims should be adjudicated.  If any claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


